Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 29, 2016                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152568                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 152568
                                                                   COA: 329493
                                                                   Kent CC: 98-005663-FC
  RICKY JEROME NELSON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 21, 2015
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 29, 2016
           s0922
                                                                              Clerk